Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on September 06, 2019 for Application No. 16/562,997.  Claims 1-13 are pending.

Priority
Receipt is acknowledged of certified copies of papers submitted on September 25, 2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: machinetools (paragraph [0031]); thathe (paragraph [0017]) and beengaged (paragraph [0029]). It is noted that these terms are only few instances from the disclosure. Applicant is suggested to make appropriate corrections for the remaining instances that appear throughout the disclosure.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation - -a metal partconfigured inside the box- - must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Claim Objections
Claim 1 is objected to because the limitation “structureused” is presented too closely together, making reading difficult.  The same objection applies to the remaining instances and other limitations that appear in the claim. 
Claims 2-7 and 13 are objected for similar reason. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “structureused” and “partconfigured” which render the claim indefinite because these terms are presented too closely together. The claims are replete with terms that  Claims 2, 4-7 are rejected for similar reason.
Claim 1 further recites the limitation “inside” in line 6 which renders the claim indefinite because it is unclear which portion of the metal part is disposed inside of the box.  Figures 1-1 and 1-2 appear to show that the metal piece is disposed between the motor and the box or considered as a portion of the box instead of inside of the box. If applicant intends to present the claimed arrangement, the Office recommends that the limitation should be amended or changed for clarity. For examination purposes, it is interpreted that the piece of metal is a portion of the box.
 Claims 2-13 are rejected because they depend from a rejected based claim and they inherit its deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 6,918,314 B2).
Regarding claim 1, as best understood, Wang discloses a gearbox (see at least Figures 2-4, i.e., the gearbox of actuator 2, hereinafter “2”) with motor fixing structureused to fix a motor on the gearbox, the motor (10) having a body (i.e., the body of motor 10, hereinafter “body10”) and a shaft (i.e., rotor of motor 10, hereinafter “shaft10”) protruding from the leading edge of the body, the gearbox (2) with motor fixing structure (Fig. 3, fixed plate where aperture 22 is disposed) comprising: 
a box (i.e., made up of housing 4 and cover 5, hereinafter “box45”) having a gear set (i.e., gear assembly gear 28) configured inside, 
an outer edge of a side wall of the box (i.e., the outer edge portion of box45) has a first hole (i.e., aperture 22); and 

wherein the motor (10) is embedded in the first hole (22), the leading edge of the body of the motor (10) is locked on the metal part (mpiece4), and the shaft (shaft10) of the motor (10) passes through the metal part into the box (box45) to connect with the gear set (28).

Regarding claim 2, as best understood, Wang discloses the gearbox with motor fixing structure of claim 1, wherein the box (box45) comprises thereinside a first space and a second space (i.e., spaces disposed within box45, not labeled, hereinafter “space1” and “space2”), the gear set (28) comprises a worm (24) and anepicyclic gear set (28) engaged with the worm (24), wherein the worm (24) is disposed in the first space (space1), and the epicyclic gear set (28) is disposed in the second space (space2).

Regarding claim 4, as best understood, Wang discloses the gearbox with motor fixing structure of claim 2, wherein the metal part (mpiece4) is a U-shaped structure (i.e., U-shaped of mpiece4) and disposed in the first space (space1), the metal part (mpiece4) has a first passing holeat one end and a second passing holealignedwith the first passing holeat the other end (Figures 1-3, i.e., a hole on each side of mpiece4, not labeled, hereinafter “phole1” and “phole2”), and the shaft (shaft10) of the motorpassesthrough the first passing holeand (phole1) the secondpassing hole (phole2) to connect with the worm (24).

Regarding claim 5, as best understood, Wang discloses the gearbox with motor fixing structure of claim 2, wherein the metal part (mpiece4) has an opening (i.e., an opening of aperture 22), and the shaft (shaft10) of the motor (10) passesthrough the openingto connect with the worm (24).

Regarding claim 6, as best understood, Wang discloses the gearbox with motor fixing structure of claim 5, further comprising a partition wall (i.e., the wall disposed between box45 and motor 10, hereinafter “pwall45”) and the first spacefurther comprising a first accommodating portion and a secondaccommodating Page 9 of 12portion (see Figures 2 and 3, not labeled, hereinafter “aportion1” and “aportion2”), 

Regarding claim 8, Wang discloses the gearbox with motor fixing structure of claim 6, wherein the partition wall (pwall45) has a second hole (ahole1), and the shaft (shaft10) of the motor (10) passes through the metal part (mpiece4) and the second hole (ahole2) to connect with the worm (24).

Regarding claim 9, Wang discloses the gearbox with motor fixing structure of claim 6, wherein the box (box45) comprises an upper casing and a lower casing (i.e., lower and upper casings of box45), wherein the upper casing and the lower casing are joined together to form the box (box45).

Regarding claim 10, Wang discloses the gearbox with motor fixing structure of claim 9, wherein the partition wall (pwall45) comprises an upper partition wall and a lower partition wall, which are respectively disposed on the upper casing and the lower casing, wherein the upper partition wall and the lower partition wall are joined together to form the partition wall (see Figures 1-3).

Regarding claim 11, Wang discloses the gearbox with motor fixing structure of claim 10, further comprising a second convex portion disposed on the upper casing, wherein the second convex portion is configured along the edge of the upper casing and extending to the end surface of the upper partition wall (see Figures 2 and 3, i.e., along edges of housing 4 and cover 5).

Regarding claim 12, Wang discloses the gearbox with motor fixing structure of claim 11, further comprising a stepped structure (see Figure 2, e.g., the step portion including at least the portion by reference 5, not labeled) configured alone the inner surface of a side wall of the first accommodating portion (apportion) and extending to be disposed on the inner surface of the lower partition wall, wherein the stepped structure corresponds to the shape of the second convex portion (see Figures 3 and 4).

Regarding claim 13, as best understood, Wang discloses the gearbox with motor fixing structure of claim 1, further comprising a plurality of screws (see Figures 2 and 3, not labeled), and the metal part (mpiece4) further has a plurality of through holes, 
the leading edge of the body of the motor (10) has a plurality of threaded holes corresponding to the through holes, wherein the screws pass through the through holes and thread into the threaded holes,so thatthe motor (10) is fixed to the metal part (mpiece4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Wang discloses the gearbox with motor fixing structure of claim 2 except the box and the gear set are made of plastic material.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention was filed to have the box and the gear elements made by other materials such as plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, friction coefficient, etc. for the application and intended use of that material.

	
Allowable Subject Matter
Claim 7 is rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the cited documents on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655